Citation Nr: 0306919
Decision Date: 04/10/03	Archive Date: 07/22/03

DOCKET NO. 93-08 090               DATE APR 10, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD 

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active service from July 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1992 rating decision by the Department of
Veterans Affairs (VA) Regional Office in Columbia, South Carolina,
which denied the veteran's claim of entitlement to service
connection for post-traumatic stress disorder (PTSD). In November
1994, September 1998 and November 2000, the Board remanded the
claim for additional development.

FINDINGS OF FACT

1. The veteran did not engage in combat.

2. The veteran does not have PTSD as a result of the claimed
stressors.

CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service. 38 U.S.C.A.
1110, 1131, 5107 (West 2002); 38 C.F.R. 3.102, 3.304(f) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act

The Board initially notes that there has been a significant change
in the law during the pendency of this appeal with the enactment of
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). This law eliminates the concept of a
well-grounded claim, redefines the obligations of VA

- 2 -

with respect to the duty to assist, and supersedes the decision of
the United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub 170727.Morton v.
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order)
(holding that VA cannot assist in the development of a claim that
is not well grounded). The new law also includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. The VCAA was implemented
with the adoption of new regulations. See 38 C.F.R. 3.102,
3.156(a), 3.159 and 3.326(a)). However, the regulations add nothing
of substance to the new legislation and the Board's consideration
of the regulations do not prejudice the appellant. See Bernard v.
Brown, 4 Vet. App. 384 (1993).

The VCAA is applicable to all claims filed on or after the date of
enactment. November 9, 2000, or filed before the date of enactment
and not yet final as of that date. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099
(2000). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). In
this case, even though the RO did not have the benefit of the
explicit provisions of the VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and her
representative, if represented, of any information and evidence
needed to substantiate and complete a claim. 38 U.S.C. 5102 and
5103 (West 2002). The appellant was notified in the January 1992
rating decision that the evidence did not show that she had PTSD
related to service. That is the key issue in this case, and the
rating decision, the statement of the case (SOC), and the
supplemental statement of the case (SSOC) informed the appellant
that evidence of service connection was needed to substantiate her
claim. Moreover, in a letter from the Board, dated in November
2002, the appellant was informed of the special evidentiary
procedures for PTSD claims based on personal assault. See also
appellant's representative's brief, dated in July 2002. She was
given 60 days to submit additional argument or evidence. However,
as of March 2003, there is no record of a response. VA has no
outstanding duty to inform the appellant that any additional
information or evidence is needed. The Board concludes that the
appellant has been informed of the

- 3 -

information and evidence needed to substantiate this claim and that
VA has complied with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining evidence
necessary to substantiate the claim. 38 U.S.C. 5103A (West 2002).
The appellant has not referenced any unobtained evidence that might
aid her claim or that might be pertinent to the bases of the denial
of this claim. The RO has requested all relevant treatment records
identified by the appellant, and the appellant was informed in
letter dated in August and November of 2001 of what of the types of
evidence may be probative of her claim. The RO has also requested
and obtained service medical records from the National Personnel
Records Center (NPRC), and has obtained VA medical records and
records from the Social Security Administration (SSA). VA has also
attempted to verify the veteran's alleged report of the claimed
inservice sexual assault with the NPRC and the U.S. Army Crime
Records Center. The appellant has been afforded a VA PTSD
examination. In a letter, dated in August 2001, she was informed of
the VCAA, and of the types of evidence which may be probative of
her claim. This letter informed her that, provided certain criteria
were met, VA would make reasonable efforts to obtain relevant
records, including medical records, employment records, or records
from other Federal agencies. She was notified that ultimately her
responsibility to make sure that these records were received by VA.
See 38 U.S.C.A. 5107(b) (2002); 38 C.F.R. 3.159(c)(1-3) (2002).
Given the foregoing, the Board finds that VA has complied with its
duty to notify the appellant of her duties to obtain evidence, see
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and that VA has
done everything reasonably possible to assist her and that there is
more than sufficient evidence of record to decide her claim
properly.

In the circumstances of this case, a remand would serve no useful
purpose. See Solini v. Derwinski, 1 Vet. App. 540, 546 (1991)
(strict adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,
430 (1994) (remands

4 -

which would only result in unnecessarily imposing additional
burdens on VA with no benefit flowing to the veteran are to be
avoided). VA has satisfied its duties to notify and to assist the
appellant in this case. Further development and further expending
of VA's resources is not warranted.

II. Service Connection

Law and Regulations

A review of the veteran's oral and written testimony, and VA
medical reports, shows that she asserts that she has PTSD as a
result of a sexual assault while working as a nurse at Ft. Jackson,
S.C. See e.g., veteran's letter attached to her substantive appeal,
received in July 1992. She asserts that she worked with her
assailant, but she has not identified him. She asserts that she
reported the sexual assault about one week after it occurred. She
also appears to argue that she has PTSD from working with wounded
veterans, and because one of her patients died at about the time of
the alleged sexual assault.

The Board initially notes that the claims file includes medical
evidence indicating that the veteran may have PTSD related, at
least in part, to a sexual assault during service (the veteran has
also reported a history of childhood physical abuse). See e.g., VA
hospital report covering treatment provided between June and
September of 1991; VA psychological evaluation report, dated in May
1992; VA examination report, dated in February 1998. There is also
a great deal of evidence suggesting that she does not have PTSD,
with evidence of competing diagnoses that include schizophrenia,
major depression, a panic disorder, alcohol dependence,
polysubstance abuse, and various personality disorders. See e.g.
Social Security Administration decisions, dated in 1991 and 1996.
For the purposes of this decision only, the Board notes that PTSD
has been diagnosed.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. See 38
U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a). Applicable regulations
provide that service connection for PTSD 

- 5 -

requires medical evidence diagnosing the condition in accordance
with 38 C.F.R. 4.125, a link, established by medical evidence,
between current symptoms and an in-service stressor; and credible
supporting evidence that the claimed in-service stressor occurred.
See 38 C.F.R. 3.304(f).

The veteran filed her claim in July 1991, and the RO denied her
claim in January 1992. Claims for service connection for PTSD are
evaluated in accordance with the criteria set forth in 38 C.F.R.
3.304(f). During the pendency of the veteran's appeal, amendments
to those criteria became effective on March 7, 1997, see 64 Fed.
Reg. 32,807 (1999), and on March 7, 2002. See 67 Fed. Reg 10,330-
10,332 (2002).

The Court has stated that where laws or regulations change after a
claim has been filed or reopened but before the administrative or
judicial appeal process is completed, the version of the law most
favorable to the appellant applies unless Congress provides
otherwise. Karnas v. Derwinski, 1 Vet. App. 308 (1990).

In this case, under the old regulation, service connection for PTSD
required a current, clear medical diagnosis of PTSD. Under the
newer versions of the regulation, service connection for PTSD
required medical evidence diagnosing PTSD in accordance with 38
C.F.R. 4.125(a). In addition, in 1996 VA adopted the fourth edition
of the American Psychiatric Association's Diagnostic and
Statistical Manual for Mental Disorders (DSM-IV) in amending 38
C.F.R. 4.125 & 4.126. See 61 Fed. Reg. 52695-52702 (1996).

As discussed below, the veteran's claim for service connection for
PTSD falls under all applicable versions of 38 C.F.R. 3.304(f).
Therefore, the veteran has not been prejudiced by the Board's
adjudication of her claim. Indeed, a remand of this issue would
only result in needless delay and impose further burdens on the RO.
with no benefit flowing to the veteran. The Court has held that
such remands are to be avoided. See Winters v. West, 12 Vet. App.
203 (1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 546
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

6 -

The evidence necessary to establish the incurrence of a stressor
during service to support a claim of entitlement to service
connection for PTSD will vary depending on whether or not the
veteran was "engaged in combat with the enemy." See Hayes v. Brown,
5 Vet. App. 60, 66 (1993). In this case, the veteran does not
argue, and the evidence, including a review of the information
contained in the veteran's personnel file (DA Form 20) and her
discharge (DD Form 214), does not show, that she participated in
combat. In addition, the claimed stressor is not related to combat.

Where a determination is made that the veteran did not "engage in
combat with the enemy," or the claimed stressor is not related to
combat, the veteran's lay testimony alone will not be enough to
establish the occurrence of the alleged stressor. In such cases,
the record must contain service records or other corroborative
evidence which substantiates or verifies the veteran's testimony or
statements as to the occurrence of the claimed stressor. See Cohen
v. Brown, 10 Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. Court
of Appeals for Veterans Claims (Court) stated that "the absence of
corroboration in the service records, when there is nothing in the
available records that is inconsistent with other evidence, does
not relieve the BVA of its obligations to assess the credibility
and probative value of the other evidence." West, Zarycki and Doran
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21 -1
("MANUAL 21-1 ") which has now been revised as to "Evidence of
Stressors in Service" to read, in part, ... "[C]orroborating
evidence of a stressor is not restricted to service records. but
may be obtained from other sources." Since the MANUAL 21 -1 October
1995 revision, the Court has held that the requirement in 38 C.F.R.
3.304(f) for "credible supporting evidence" means that the
"appellant's testimony, by itself, cannot establish the occurrence
of a noncombat stressor." See Moreau v. Brown, 9 Vet. App. 389, 395
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), see also
Cohen, 10 Vet. App. at 147.

7 -

In Patton v. West, 12 Vet. App. 272 (1999), the Court emphasized
that statements contained in prior decisions indicating that
"something more than medical nexus evidence is required to fulfill
the requirement for 'credible supporting evidence'", of a claimed
stressor and that "[a]n opinion by a mental health professional
based on a postservice examination of the veteran cannot be used to
establish the occurrence of the stressor," were made in the context
of discussing PTSD diagnoses other than those arising from personal
assault. Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996). With regard to
personal assault cases, the Court pointed out that "VA has provided
special evidentiary development procedures, including the
interpretation of behavior changes by a clinician and
interpretation in relation to a medical diagnosis." Id. (citing VA
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8),
(9)). The Court has also held that these provisions of M21 - 1,
which provide special evidentiary procedures for PTSD claims based
on personal assault, are substantive rules that are the equivalent
of VA regulations. See YR v. West, 11 Vet. App. 393 (1998); Cohen
v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21 - 1, Part M, 5.14c subparagraph (8) (redesignated
Part VI, paragraph 11.38b(2)), provides that "[i]f the military
record contains no documentation that a personal assault occurred,
alternative evidence might still establish an inservice stressful
incident. Behavior changes that occurred at the time of the
incident may indicate the occurrence of an in-service stressor.
Examples of behavior changes that might indicate a stressor are
(but not limited to): visits to a medical or counseling clinic or
dispensary without specific diagnosis or specific ailment: changes
in performance and performance evaluations: increased disregard for 
military or civilian authority; increased interest in tests for
Human Immunodeficiency Virus (HIV) or sexually transmitted
diseases; and breakup of a primary relationship. Subparagraph (9)
provides that "[r]ating boards may rely on the preponderance of
evidence to support their conclusions even if the record does not
contain direct contemporary evidence. In personal assault claims,
secondary evidence which documents such behavior changes may
require interpretation in relationship to the medical diagnosis by
a VA neuropsychiatric physician."

8 -

The Court in Patton went on to note that the manual improperly
appeared to require that the existence of the in-service stressor
be shown by a preponderance of evidence. Any such requirement would
be inconsistent with the so called equipoise doctrine where the
benefit of the doubt is given to the claimant unless the evidence
preponderates against the claim.

Analysis

As an initial matter, the Board finds that the record shows that
the veteran's statements regarding her stressors are inconsistently
reported, are contradicted by the evidence, and/or lack
corroboration to such a degree that she is not considered to be a
credible historian. First, the veteran's claim is based on an
allegation that she was sexually assaulted during service. However,
a review of the claims file shows that the veteran did not report
a sexual assault at any time during service, at the time she filed
her claim in July 1991, nor did she report a sexual assault in VA
hospital reports dated in 1991. With regard to the VA hospital
reports, the Board notes that these reports are dated shortly after
she filed her claim, and that they reflect months of treatment that
was focused on her psychiatric symptoms and their causes.
Specifically, these reports show that the veteran received
treatment from June to September of 1991, and from November to
December of 1991. The reported stressors in these reports primarily
pertained to childhood physical and emotional abuse. In this
regard, the December 1991 VA hospital report shows that the
examiner noted, "The patient was unable to relate a significant
psychosocial stressor which may have contributed to her current
presentation and states that she has taken all of her meds as
instructed." The only reported service-related stressor contained
in the hospital reports is an assertion that she had cared for
wounded soldiers. In addition, a sexual assault was not reported
during the veteran's October 1991 VA PTSD examination report. In
fact. notwithstanding a report of being sexually assaulted in an
April 1992 VA outpatient treatment report, the earliest formal
allegation of a sexual assault is found in a letter, dated in July
1992. which accompanied the veteran's substantive appeal. This
letter comes about one year after the veteran filed her PTSD claim,
and about six months after the RO denied

- 9 -

service connection for PTSD. In this letter, she asserted that she
had been sexually assaulted in 1976.

Second, although the veteran claims that she reported the alleged
sexual assault about one week after it took place, a response from
the U.S. Army Crime Records Center (USACRC), dated in July 2001,
shows that the USACRC stated that it could not locate any record
for such an incident, and there is no other objective evidence
which corroborates this aspect of the claim. See also, response
from the NPRC, dated in April 1995.

Third, in her July 1991 claim, the veteran asserted that she had
received months of psychiatric hospitalization and/or ongoing
psychiatric treatment during service, at three separate locations.
Specifically, she stated that she bad received psychiatric
treatment at Ft. Sam Houston, Texas (between November 1974 and May
1975), at Ft. Jackson, South Carolina (between May 1975 and August
1976), and at Walter Reed Army Hospital (between May 1975 and
August 1976). However, the NPRC was unable to verify any of these
alleged lengthy periods of treatment. See NPRC response to RO's
search request, received in April 1995. In fact, service medical
records show only three instances of psychiatric treatment, none of
which lasted longer than two days (discussed infra). None of these
reports contain any mention of an assault. Rather, in one case the
examiner recorded complaints of anxiety related to a recent
mammoplasty, and in the other two reports the examiner noted
complaints of economic, social and/or family-related stressors.

In summary, the veteran's statements regarding her stressors are
inconsistently reported, her assertion that she reported the
alleged sexual assault is not verified. and the allegations that
she received months of psychiatric hospitalization and/or ongoing
psychiatric treatment during service at three separate locations
are unverified. Based on the foregoing, the Board finds that the
veteran is not a credible historian. The Board parenthetically
points out that. as discussed infra,  its decision is consistent
with the fact that it has determined that the preponderance of the
evidence is against the claim that the veteran was sexually
assaulted during service.

- 10-

Service medical records show that the veteran underwent a hernia
repair in 1974, and a mammoplasty in 1975, and an elective abortion
in 1976 (the veteran has not claimed that she became pregnant or
developed any gynecological or genitourinary symptoms as a result
of the alleged sexual assault). In January 1975, she was
hospitalized for two days with complaints of severe financial
problems after she requested sleeping medications. She stated that
she was the sole support of her mother and three year-old daughter,
and that she was living in a trailer with nine other people,
including her boyfriend. The diagnosis was "adjustment reaction of
adult life, acute, moderate, improved, manifested by anxiety
connected with financial problems, difficulty sleeping, and
difficult living conditions by history." The report indicates that
this was her first psychiatric hospitalization. It was noted that,
"[The veteran] has made plans to return to her barracks to live in
order to improve her environment and make it easier for her to
sleep." In addition, in November 1975, she was treated for
increasing anxiety since her mammoplasty, with complaints of pain.
In March 1976, she was noted to be nervous and emotionally upset
because of her desire to be at home with her child. The veteran's
separation examination report, dated in August 1976, shows that her
psychiatric condition was clinically evaluated as normal.

The veteran's service records indicate that she was a dispensary
aide at Ft. Jackson from late May 1975 to late September 1975, and
an ambulance driver at Ft. Jackson from late September 1975 to
August 1976. She was absent without leave (AWOL), between December
1974 and January 1975, and again later in January 1975. Her
discharge (DD Form 214) shows that she had 26 days of time lost.
See also DA Form 20.

In order for a grant of service connection for PTSD to be warranted
there must be credible evidence linking the veteran's PTSD to a
verified inservice stressor. See M21-1, paragraph 11.38c. In this
case, despite the efforts of the RO, there has been no verification
of the claimed stressor, and the Board has determined that there is
no credible evidence to support the claim. There is no mention in
any of the veteran's service records, or service medical records,
which mentions a complaint of a rape or assault. With regard to
treatment for physical conditions, the service medical 

- 11 -

records do not contain any reports of treatment for a reported
assault, or for such things as contusions or lacerations. The Board
further notes that with regard to behavioral changes, both of the
veteran's periods of being AWOL occurred prior to the time of the
alleged rape (i.e., prior to the veteran's assignment to Ft.
Jackson). The veteran has also reported having blackouts prior to
the alleged rape, and has stated that prior to the alleged rape she
assaulted other service members, both of whom required medical
treatment. See veteran's letter, received in July 1992; July 1992
hearing transcript. As previously stated, although the veteran
asserts that she reported the alleged sexual assault about one week
after it took place, a response from the USACRC, dated in July
2001, shows that that organization stated that it could not locate
any record for such an incident. There is no other objective
evidence which corroborates this aspect of the claim. Finally, to
the extent that medical examiners may have concluded that the
veteran has PTSD due to a sexual assault during service, these
reports suffer from a number of deficiencies, to include an
inadequate discussion of the veteran's preservice stressors and her
behavior prior to the alleged rape, and they are based on evidence
that the Board has determined is not credible. The Board therefore
finds that this evidence does not approximate the evidence which
shows that the veteran was not sexually assaulted during her
service. Finally, to the extent that the veteran has claimed
stressors involving caring for wounded, and the death of a man at
about the time of the alleged sexual assault, there is no competent
opinion of record linking the veteran's PTSD to such stressors.
Based on the foregoing, the Board finds that the claimed stressor
pertaining to sexual assault (rape) has not been verified, and that
the preponderance of the evidence weighs against the claim. The
claim for PTSD must therefore be denied.

In reaching this decision, the Board has considered the oral and
written testimony of the appellant. However. the Board has
determined that the preponderance of the evidence is against the
claim. and that service connection for PTSD is not warranted. To
that extent, the veteran's contentions are unsupported by
persuasive evidence.

- 12 -

As the preponderance of the evidence is against the claim, the
benefit of the doubt doctrine is not applicable, and the claim must
be denied. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

ORDER

Service connection for PTSD is denied.

C.W. SYMANSKI
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18. 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 13 -



